Opinion issued March 15, 2007










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-01118-CR
____________

IN RE DANIEL JAMES SIXTA, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator, Daniel James Sixta, filed in this Court a pro se petition for writ of
mandamus, asking that we order respondent (1) to "transmit a copy of the application
for writ of habeas corpus 11.09, any answers filed, and a certificate reciting the date
upon which such filing was made to the Court of Criminal appeals as directed in
Article 11.07 Section 3(c) of the Texas Code of Criminal Procedure and as requested
in relator's letter and pleading..."  We deny the petition.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Respondent is Charles Bacarisse, Harris County District Clerk.